Citation Nr: 1635814	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip and leg disability, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

This case came to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in October 2011 and August 2012.

In a September 2014 decision, the Board denied service connection for a low back disability and erectile dysfunction (ED), and remanded the appeal for service connection for a left hip and leg disability to the Agency of Original Jurisdiction (AOJ) for additional development.  In a March 2015 decision, the Board denied service connection for a left hip and leg disability.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 joint motion for partial remand (JMPR) to the Court, the parties (the Veteran and the Secretary of VA) requested that September 2014 and March 2015 Board decisions be vacated only to the extent the Board denied entitlement to service connection for a low back disability, and denied entitlement to service connection for left hip and left leg disabilities as secondary to a low back disability, and those issues remanded.  In an April 2016 Court order, the joint motion was granted, the Board's decisions were vacated only as to these issues, and these issues were remanded.  The appeal as to the remaining issue of ED was dismissed.  The case was subsequently returned to the Board.

The Board notes that in April 2015, while this case was pending at the Court, the Veteran filed another claim of service connection for a back disability, which was denied by the RO in a July 2015 rating decision.  

In June 2016, the Veteran's custodian submitted additional pertinent medical evidence, and did not waive initial RO review of such evidence.  See 38 C.F.R. § 20.1304.  The Veteran's representative submitted a written brief in August 2016, in which he requested that this appeal be remanded for another VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the JMPR and Court Order, the Board finds that a remand is required, as requested by the Veteran's representative.

In the JMPR, the parties agreed that the Board provided an inadequate statement of reasons or bases for its September 2014 decision, and erred in its reliance on a December 2010 VA medical examination that did not satisfy VA's duty to assist.  The parties agreed that the December 2010 VA medical examination was at best unclear as to whether or not the Veteran has a current low back disability.  They noted that although the examiner concluded that there were no objective findings to support a diagnosis of lumbar spine condition, the examiner also found "some decrease in range of motion on exam which could be consistent with age," and that the examiner's conclusion that there are no objective findings of a back diagnosis was unclear.  The parties noted other findings on the examination showing that the Veteran experienced back symptoms of stiffness, weakness, lack of endurance, fatigability, and tenderness to palpation, as well as the December 2014 examination's recognition of lumbar degenerative disc disease.  The parties stated that the Board's reliance on Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) to explain that subjective, unaccounted for pain without identifiable cause is not a disability did not account for the apparent inconsistencies in the examination report and rendered its statement of reasons or bases inadequate. 

As such, the parties agreed that remand was warranted to satisfy VA's duty to assist the Veteran so he may be provided a new medical examination that clearly concludes whether he has a current low back disability.  The parties stated that since the Veteran has stated that his low back disability is related to an in-service motor vehicle accident where he landed on his left thigh, the examiner should be sure to consider the two in-service reports of back pain, in September 1961 and November 1961, as well as the November 2002 private X-ray study showing spondylosis in order to ensure that review of the Veteran's medical history is fully-informed.  The parties agreed that the claims for entitlement to VA benefits based on service connection for left hip and left leg disabilities, to include as secondary to a low back disability, were inextricably intertwined with the claim for VA benefits based on service connection for a low back disability and should likewise be readjudicated on remand.  

As noted above, in April 2015, while this case was pending at the Court, the Veteran filed another claim of service connection for a back disability, which was denied by the RO in a July 2015 rating decision.  This decision was based in part on a June 2015 VA compensation examination of the back, which diagnosed degenerative joint disease of the lumbar spine.  However, as the June 2015 VA examination was not fully responsive to all of the instructions in the April 2016 JMPR, the Board finds that additional medical comment is needed regarding the issues on appeal.  

On remand, the AOJ should review all of the evidence of record, including the new private medical record submitted by the Veteran in June 2016.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any additional relevant VA or private medical records of treatment for disabilities of the low back, left hip, or left leg that are dated since February 2014 and are not already on file, and associate them with the electronic claims file. 

If any records are unavailable, this fact must be annotated for the claims file.

2.  Then, obtain an addendum VA medical opinion from an orthopedic spine surgeon or similarly qualified examiner, if possible, regarding the claims of service connection for disabilities of the low back, left hip, and left leg.  The claims file must be made available to and reviewed by the examiner.  A physical examination need only be performed if deemed necessary by the examiner.  The examiner is asked to identify all current low back disorders/diagnoses, and to respond to the following questions: 

(a) Indicate the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is related to service, including the two in-service reports of back pain, in September 1961 and November 1961.  

The examiner must also consider the November 2002 private X-ray study showing spondylosis, the December 2015 private physical therapy plan of care, and the reports of VA examinations in December 2010, December 2014, and June 2015, and note that the claims file was reviewed.

(b) If any current back disability is found to be related to service, the examiner should also provide an opinion as to whether such back disability proximately caused, or alternatively, permanently aggravated any current disability of the left hip or leg.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should explain why this is so.

3.  Then, the AOJ should readjudicate the claims on appeal, with a review of all of the evidence of record, including any additional evidence received since the March 2014 statement of the case (as to the back claim), and since the January 2015 supplemental statement of the case (as to the left hip and leg claims).  If the benefits remain denied, issue the appellant and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



